IN THE COMMONWEALTH COURT OF PENNSYLVANIA


F.A. Realty Investors Corp.              :
                                         :
            v.                           : No. 1728 C.D. 2017
                                         :
Board of Revision of Taxes               :
                                         :
Appeal of: Steve A. Frempong             :


                                     ORDER

            NOW, April 25, 2019, having considered appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge